Exhibit 10.8

 

LOGO [g65016exl001.jpg]   
2401 INTERNATIONAL LANE, MADISON, WISCONSIN 53704-3192

Student Loan Guaranty

(For Loans to Students and Parents Under Title IV Part B of the

Higher Education Act of 1965 as amended)

Definitions: The term guarantor used herein shall mean the Great Lakes Higher
Education Guaranty Corporation. Corporation shall mean Great Lakes Higher
Education Guaranty Corporation. Lender shall include the undersigned and any
eligible lender who becomes the assignee, pursuant to applicable statutes and
regulations, of loans to students and parents granted under Title IV, Part B of
the Higher Education Act of 1965, as amended (the “Act”).

Applicability: The benefits provided under this guaranty are applicable to any
loan guaranteed under the Act. Within such limits as may be established herein
and/or within such limits as the guarantor shall from time to time establish,
the guarantor agrees to pay, upon proper notice of death, permanent and total
disability, default or any other event or circumstance for which a claim may be
paid under the Act, the outstanding principal and interest due to the lender
upon any student or parent loan covered by this guaranty.*

Limitations. This guaranty is subject to all applicable federal statutes and
administrative regulations. This guaranty is further subject to such limitations
and procedures as are, or may be, established by Rules and Regulations of the
Great Lakes Higher Education Guaranty Corporation (the “Corporation Rules and
Regulations”). All applicable federal statutes and regulations and Corporation
Rules and Regulations as they may from time to time be amended are made a part
of this guaranty and incorporated herein.

The obligations of the lender as set forth in this guaranty shall constitute
conditions precedent to any obligation on the part of the guarantor.

Obligations of the Lender:

 

(a) The lender shall be an eligible lender under the Act and federal
regulations.

 

(b) The lender shall exercise due diligence as defined under the Act and federal
regulations and within the meaning of the Corporation Rules and Regulations.

 

(c) The lender shall comply with all applicable federal statutes and
regulations.

 

(d) The lender shall notify the Corporation promptly of any change of name by
the lender, or assignment of the lender’s interest under this guaranty.

 

(e) Any assignments of any interest of the lender under this guaranty shall be
only to appropriate eligible lenders and shall be in compliance with all
applicable provisions of federal statutes and regulations and Corporation Rules
and Regulations.

 

(f) The lender shall cooperate with the Corporation, the Department of Education
and any other appropriate federal agency in the collection of any defaulted
student or parent loan.

 

(g) The lender shall assist eligible borrowers in securing reductions on
obligations to pay interest on loans made by, or assigned to, the lender which
reductions the borrowers may be eligible to receive under applicable federal
statutes and regulations and the Corporation Rules and Regulations.

Termination. This guaranty may be terminated by the lender as to any loans made
by the lender following not less than thirty days written notice to the
Corporation. This guaranty may be terminated by the Great Lakes Higher Education
Guaranty Corporation in the manner provided for by the Corporation Rules and
Regulations. The termination of this guaranty shall not affect the coverage of
any loans subject to this guaranty which were made prior to the date of
termination.

 

--------------------------------------------------------------------------------

* Notwithstanding the foregoing, default claims with respect to loans first
disbursed on or after October 1, 1993, shall be paid at ninety-eight percent
(98%) of the outstanding principal and interest due to the lender, or such
lesser rate, if any, as may be provided in Section 428(b)(1)(G) of the Higher
Education Act of 1965, as amended. Specifically, and without limitation, this
guaranty shall not apply to any loan which is not eligible for reinsurance as a
result of school based defenses or other defenses to enforceability under state
or federal law. Payment hereunder is expressly limited to monies constituting
the guarantor’s Guaranty Reserve Fund as established in accordance with the
regulations governing the Federal Family Education Loan Program as found in 34
CFR 682.410(a)(1) or as provided under Title IV, Part B, Section 432(o) of the
Higher Education Act of 1965, as amended.

 

Great Lakes Higher Education Guaranty Corporation By:  

/s/ Richard D. George

 

5/25/06    

  AuthorizedManager   Date    

The above Guaranty is hereby accepted this 25th day of May 2006

Exact Corporate Title The Bank of New York as ELT for Goal Capital Funding Trust
2006-1

 

By  

/s/ William Cardozo

  Title of Officer   Agent Employer Identification Number     51-6575337  
Lender Number   834117

EXEC\SLG